Case 1:17-cv-00052-IMK-MJA Document 168-1 Filed 01/28/20 Page 1 of 2 PagelD #: 5909

 

In The Matter Of:
Scott Ballock v.
Ellen Ruth Costlow, et al

 

Scott Ballock
April 19, 2019

 

Sapphire Court Reporting LLC
204 Oak Drive
Clarksburg, WV 26301
304-476-7553

www.SapphireCR.com

Original File Scott T. Ballock.txt
Min-U-Script® with Word Index

 

 

 

 

 

 

 

 

nee == = nuk =

EXHIBIT 1
Case 1:17-cv-00052-IMK-MJA Document 168-1 Filed 01/28/20 Page 2 of 2 PagelD #: 5910

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

109 |

correct?

A. Yes.

Q. Without going into any details about the actual
discussion that occurred, is it fair to say that you
discussed this agreement with your counsel before you
signed it?

A. Yes.

Q. Looking on the second page, the first paragraph
of the agreement. "Scott Ballock acknowledges that

probable cause existed for West Virginia State Police to
file for the issuance of the warrants in this case
pursuant to West Virginia Code Section 61-3C-14a and
Section 61-2-9a." Did Corporal Gaskins have probable
cause to charge you with those violations?

A. I don't believe he did.

Q. You signed at the bottom of this agreeing that
he did. Did you submit a false statement to the
magistrate court?

A. In that regard, yes.

Q. Now, as an FBI agent investigating crimes, you
understood what probable cause meant; correct?

A. Yes. It's a very low standard.

Q. And when you would investigate cases, you would

gather the evidence and present it to a U.S. Attorney;

 

correct?

 

 
